Exhibit 10.7

Execution Copy

INDEMNITY AGREEMENT

This INDEMNITY AGREEMENT (as the same may be amended, supplemented, or otherwise
modified from time to time, this “Agreement”) is made as of September 30, 2015,
by HANNON ARMSTRONG SUSTAINABLE INFRASTRUCTURE CAPITAL, INC., a Maryland
corporation (“Indemnitor”), in favor of THE BANK OF NEW YORK MELLON, a New York
banking corporation, as indenture trustee under the Indenture (as defined below)
(in such capacity, together with its successors and assigns, the “Indenture
Trustee”) for the benefit of the Bondholders (as defined in the Indenture) from
time to time (each a “Bondholder” and collectively, the “Bondholders”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Bond Purchase Agreement, dated on the date
hereof (as amended, restated, replaced, supplemented or otherwise modified from
time to time, the “Class A BPA”), by and among HASI SYB Trust 2015-1, a Delaware
statutory trust (the “Issuer”), HA Land Lease Holdings LLC, a Delaware limited
liability company (the “Depositor”), and the purchasers named therein
(collectively, the “Class A Purchasers”), the Issuer agreed to issue and sell
$100,500,000 principal aggregate amount of 4.283% HASI SYB Trust 2015-1A Class A
Bonds (the “Class A Bonds”) to the Class A Purchasers;

WHEREAS, pursuant to that certain Bond Purchase Agreement, dated on the date
hereof (as amended, restated, replaced, supplemented or otherwise modified from
time to time, the “Class B BPA”), by and among the Issuer, the Depositor, and
HASI OBS OP A LLC, a Maryland limited liability company (the “Class B Purchaser”
and collectively with the Class A Purchaser, the “Purchasers”), the Issuer
agreed to issue and sell $18,112,000 principal aggregate amount of 5.00% HASI
SYB Trust 2015-1B Class B Bonds (the “Class B Bonds” and collectively with the
Class A Bonds, the “Bonds”) to the Class B Purchasers;

WHEREAS, that certain Indenture, dated as of September 30, 2015 (as amended,
restated, supplemented or otherwise modified from time to time, the
“Indenture”), by and among the Issuer, the Indenture Trustee and Hannon
Armstrong Capital, LLC, a Maryland limited liability company, as servicer (in
such capacity, the “Servicer”), sets forth the terms and conditions of the
Bonds;

WHEREAS, the Bonds are secured by the Trust Estate (as such term is defined in
the Indenture);

WHEREAS, it is a condition precedent to the obligation of (i) the Class A
Purchasers under the Class A BPA to purchase the Class A Bonds, and (ii) the
Class B Purchasers under the Class B BPA to purchase the Class B Bonds, that the
Indemnitor shall have unconditionally guaranteed to the Indenture Trustee for
the benefit of the Bondholders the payment and performance of the Indemnity
Obligations (as defined below) subject to Section 2.01 of this Agreement;

WHEREAS, the parties hereto are entering into this Agreement in satisfaction of
the condition referenced in the immediately preceding recital; and

WHEREAS, the Indemnitor is the indirect owner of all beneficial interests in the
Issuer, and the Indemnitor will directly benefit from the Purchasers purchasing
the Bonds.

NOW, THEREFORE, as an inducement to the Class A Purchasers to enter into the
Class A BPA, and to the Class B Purchasers to enter into the Class B BPA, and to
purchase the Bonds, and for other good and valuable consideration, the receipt
and legal sufficiency of which are hereby acknowledged, the parties hereto do
hereby agree as follows:



--------------------------------------------------------------------------------

ARTICLE 1

DEFINED TERMS

Section 1.01 Defined Terms. Capitalized terms used in this Agreement and not
specifically defined in this Agreement have the meaning provided in the
Indenture or in the Sale Agreement, as applicable.

ARTICLE 2

NATURE AND SCOPE OF AGREEMENT

Section 2.01 Agreement of Indemnity Obligations. The Indemnitor unconditionally
and irrevocably, as a primary obligor and not merely as a surety, indemnifies
the Indenture Trustee (for the benefit of the Bondholders), and its successors
and assigns for the payment and performance of the Indemnity Obligations (as
defined below) as and when the same shall be due and payable. The Indemnitor
hereby irrevocably and unconditionally covenants and agrees that it is liable
for the Indemnity Obligations as a primary obligor. Notwithstanding anything in
this Agreement to the contrary, (a) at no time shall the aggregate liability of
the Indemnitor under this Agreement exceed the Outstanding Bond Balance of the
Bonds, plus accrued and unpaid Class A Bond Interest and Class B Bond Interest
with respect to the Bonds, except in the case of actual damages incurred
pursuant to an Environmental Claim against any Bondholder with respect to any
Land Lease Asset, (b) in no event shall the Indemnitor be liable for the
Issuer’s payment obligations on the Bonds, (c) the Indemnitor shall have no
liability under this Agreement with respect to any Land Lease Entity or Land
Lease Asset that is not subject to the lien of the Indenture at the time any
Indemnity Obligation arises, (d) for the avoidance of doubt, it is expressly
understood that no waiver of defenses by Indemnitor hereunder shall constitute a
waiver of defenses of any of Depositor, Administrator, Servicer, Issuer or any
Land Lease Entity (each, a “Subject Party”, provided that if, at any time, the
Servicer or the Administrator is not an affiliate of HASI then such Servicer or
Administrator, as applicable, shall not be deemed a Subject Party for purposes
of this Agreement), and (e) in no event will Bondholders be entitled to be paid
more than once from any source in respect of an Indemnity Obligation and the
related underlying loss or obligation. As used herein, (i) “Environmental Claim”
means any claim, loss or damage incurred or suffered by a Bondholder that
relates to or results from the release (or threatened release) of Hazardous
Materials on, under or about a Land Lease Asset, (ii) “Hazardous Materials”
means any petroleum or petroleum products, flammable explosives, radioactive
materials, asbestos, asbestos containing materials, polychlorinated biphenyls,
and any chemicals or other materials or substances which are defined as or
included in the definition of “hazardous substances,” “hazardous wastes,”
“hazardous materials,” “extremely hazardous wastes,” “restricted hazardous
wastes,” “toxic substances,” “toxic pollutants” or words of similar import under
any Environmental Law and (iii) “Environmental Law” means any Law concerning
pollution or protection of the environment, natural resources or exposure to
Hazardous Material, including those Laws relating to the presence, use,
generation, handling, transportation, treatment, storage, disposal,
distribution, labeling, testing, processing, discharge, release, threatened
release, control or cleanup of Hazardous Material.

Section 2.02 Definition of Indemnity Obligations. As used herein, the term
“Indemnity Obligations” means any actual loss, damage, cost, expense, liability,
claim or other obligation (including the reasonable and documented fees and
out-of-pocket disbursements of outside counsel for the Indenture Trustee and/or
any Bondholder, including in connection with any investigative, administrative
or judicial proceeding commenced or threatened in writing, whether or not the
Indenture Trustee or such Bondholder shall be designated a party thereto)
incurred by the Indenture Trustee and/or any Bondholder in connection with or
arising out of:

(i) Any misrepresentation by any Subject Party made by it in any Transaction
Document to which such Subject Party is party;

 

- 2 -



--------------------------------------------------------------------------------

(ii) (A) fraud (including, without limitation any fraudulent conveyance) or
willful misconduct by any Subject Party, (B) failure to disclose a material fact
by or on behalf of a Subject Party in connection with the Bonds, (C) theft or
misappropriation by any Subject Party, (D) the contravention of any “no
petition” clause in the Transaction Documents by a Subject Party, including, but
not limited to Section 13.04 of the Indenture and Section 5.22 hereof,
(E) Issuer commencing a voluntary case under any Debtor Relief Law, or Issuer
consenting to the entry of an order for relief in an involuntary case under any
Debtor Relief Law or to the appointment of or taking possession by a receiver,
liquidator, assignee, trustee, custodian, sequestrator, conservator or other
similar official of Issuer or for any substantial part of its property, or to
any general assignment for the benefit of creditors and (F) other than as
expressly permitted by the Transaction Documents, any transfer of a Land Lease
Asset, any interest therein or any proceeds thereof by a Subject Party; and

(iii) any action or inaction by any Subject Party in contravention of a covenant
or obligation applicable to such Subject Party under the terms of any
Transaction Document to which such Subject Party is party including, without
limitation, the failure of Depositor to pay and perform its Repurchase
Obligation, as, when and to the extent required pursuant to Section 6.01 of the
Sale Agreement; provided, however, that any failure by the Issuer to make any
payment when due for principal or interest on the Bonds under the Transaction
Documents shall not be an Indemnity Obligation for which the Indemnitor is
liable hereunder;

(iv) but, in each case, subject to any cure period permitted under the
Transaction Documents.

Section 2.03 Effectiveness of Agreement. This Agreement covers the Indemnity
Obligations, whether presently outstanding or arising subsequent to the date
hereof.

ARTICLE 3

GENERAL TERMS AND CONDITIONS

Section 3.01 Nature of Agreement. Subject to Section 2.01 and Section 3.17
hereof: (i) this Agreement is an irrevocable, absolute, continuing guaranty of
payment (and not a guaranty of collection) of the Indemnity Obligations;
(ii) this Agreement may not be revoked by Indemnitor and shall continue to be
effective with respect to any Indemnity Obligation existing after any attempted
revocation by Indemnitor; and (iii) this Agreement may be enforced by Indenture
Trustee on behalf of Bondholders and shall not be discharged by the assignment
or negotiation of all or part of the Transaction Documents.

Section 3.02 Indemnity Obligation Not Reduced by Offset. The Indemnity
Obligations shall not be reduced, discharged or released because or by reason of
any existing or future offset, claim or defense of any Subject Party or any
other Person against Indenture Trustee and Bondholders or against payment of the
Indemnity Obligations, whether such offset, claim or defense arises in
connection with the Indemnity Obligations (or the transactions creating the
Indemnity Obligations) or otherwise.

Section 3.03 No Duty to Pursue Others. Indenture Trustee has the right to
require Indemnitor to pay, comply with and satisfy the Indemnity Obligations
under this Agreement, and shall have the right to proceed immediately against
Indemnitor with respect thereto. Without limitation of the generality of the
foregoing, it shall not be necessary for Indenture Trustee (and Indemnitor
hereby waives any rights which Indemnitor may have to require Indenture Trustee
on behalf of Bondholders), in order to enforce the Indemnity Obligations against
Indemnitor, first to (i) institute suit or exhaust its remedies against any

 

- 3 -



--------------------------------------------------------------------------------

Subject Party or any other Person or the Trust Estate, in each case, to the
extent liable in respect of any loss or obligation underlying the Indemnity
Obligations, (ii) enforce Indenture Trustee’s and Bondholders’ rights against
any of the Trust Estate, (iii) join any Subject Party or any others liable on
the Indemnity Obligations in any action seeking to enforce this Agreement,
(iv) demonstrate that the Trust Estate provides inadequate security for the
Bonds, or (v) resort to any other means of obtaining payment of the Indemnity
Obligations.

Section 3.04 Payments; Interest on Amounts Payable Hereunder. If all or any part
of the Indemnity Obligations shall not be punctually paid when due, whether on
demand or otherwise, Indemnitor shall pay, immediately upon demand by Indenture
Trustee, and without notice of any kind (which is hereby waived by Indemnitor to
the extent permitted by applicable law), in immediately available lawful money
of the United States of America, as an addition to the Indemnity Obligations,
interest on such Indemnity Obligations (to the extent not paid when due) at a
rate per annum of five percent (5.00%) (the “Default Rate”) until paid in full.
Indenture Trustee shall deposit all money received from Indemnitor pursuant to
this Agreement into the Collection Account to be disbursed therefrom in
accordance with the applicable provisions of the Indenture.

Section 3.05 Enforcement Costs. Indemnitor hereby agrees to pay, on written
demand by Indenture Trustee, all costs, fees and expenses incurred by Indenture
Trustee in collecting any amount payable under this Agreement or enforcing or
protecting its rights under this Agreement, in each case whether or not legal
proceedings are commenced. Such costs, fees and expenses shall be in addition to
the Indemnity Obligations and shall include, without limitation, reasonable and
documented costs, fees and expenses and out-of-pocket disbursements of outside
counsel, paralegals and other hired professionals, special servicing fees, if
any, court fees, costs incurred in connection with pre-trial, trial and
appellate level proceedings (including discovery and expert witnesses), and
costs incurred in post-judgment collection efforts or in any bankruptcy
proceeding to the extent such costs relate to the Indemnity Obligations or the
enforcement of this Agreement, and, in each case, to the extent not included in
Indemnity Obligations for which Indemnitor is otherwise liable hereunder.
Amounts incurred by Indenture Trustee shall be immediately due and payable, and
shall bear interest at the Default Rate from the date of disbursement until paid
in full upon Indenture Trustee’s demand for payment. This Section 3.05 shall
survive the payment of the Indemnity Obligations.

Section 3.06 Cumulative Remedies. Indemnitor acknowledges that, upon the
occurrence and during the continuation of an Event of Default, Indenture Trustee
is entitled to accelerate the Bonds and exercise all other rights and remedies
as have been provided to Indenture Trustee under the other Transaction
Documents, by law or in equity, including, without limitation enforcement of
this Agreement. All such rights and remedies of Indenture Trustee are cumulative
and may be exercised independently, concurrently or successively in Indenture
Trustee’s sole discretion and as often as occasion therefor shall arise.
Indenture Trustee’s delay or failure to accelerate the Bonds or exercise any
other remedy upon the occurrence of an Event of Default shall not be deemed a
waiver of such right or remedy. No partial exercise by Indenture Trustee of any
right or remedy will preclude further exercise thereof. Notice or demand given
to Indemnitor in any instance will not entitle Indemnitor to notice or demand in
similar or other circumstances nor constitute Indenture Trustee’s waiver of its
right to take any future action in any circumstance without notice or demand.
Indenture Trustee may release other security for the Bonds, may release any
party liable in respect of any loss or obligation underlying the Indemnity
Obligations, may grant extensions, renewals or forbearances with respect
thereto, may accept a partial or past due payment or grant other indulgences, or
may apply any other security held by it to payment of the Bonds, in each case
without prejudice to its rights under this Agreement and without such action
being deemed an accord and satisfaction or a reinstatement of the Bonds.
Indenture Trustee will not be deemed as a consequence of its delay or failure to
act, or any forbearances granted, to have waived or be estopped from exercising
any of its rights or remedies.

 

- 4 -



--------------------------------------------------------------------------------

Section 3.07 Unimpaired Liability. Indemnitor acknowledges and agrees that, to
the maximum extent permitted by law, all obligations hereunder are absolute and
unconditional under any and all circumstances without regard to the validity,
regularity or enforceability of any or all of the Transaction Documents or the
existence of any other circumstance which might otherwise constitute a legal or
equitable discharge or defense of Indemnitor. Without limiting the foregoing,
Indemnitor acknowledges and agrees that its liability hereunder shall in no way
be released, terminated, discharged, limited or impaired by reason of any of the
following (whether or not Indemnitor has any knowledge or notice thereof):

(a) any Subject Party’s or any other Person’s lack of authority or lawful right
to enter into any of the Transaction Documents or any officers’ or
representatives’ lack of authority or right to enter into Transaction Documents
on its behalf, or the obligations to make payments pursuant to the Bonds and the
other Transaction Documents being ultra vires;

(b) any modification, supplement, extension, consolidation, restatement, waiver
or consent provided by Indenture Trustee with respect to any of the Transaction
Documents including, without limitation, the grant of extensions of time for
payment or performance;

(c) the failure to record any Transaction Document or to perfect any security
interest intended to be provided thereby;

(d) the release, surrender, exchange, subordination, deterioration, waste, loss,
impairment or substitution, in whole or in part, of any of the Trust Estate, the
failure to protect, secure or insure any of the Trust Estate, the acceptance of
additional collateral for the Bonds or the failure of Indenture Trustee or any
other party to exercise diligence or reasonable care in the preservation,
protection, enforcement, sale or other handling or treatment of all or any part
of the Trust Estate;

(e) Indenture Trustee’s failure to exercise, or delay in exercising, any rights
or remedies Indenture Trustee may have under the Transaction Documents or under
this Agreement, including but not limited to any neglect, delay, omission,
failure or refusal of Indenture Trustee (i) to take or prosecute any action for
the collection of any of the Indemnity Obligations, or (ii) to foreclose, or
initiate any action to foreclose, or, once commenced, prosecute to completion
any action to foreclose upon any of the Trust Estate, or (iii) to take or
prosecute any action in connection with any instrument or agreement evidencing
or securing all or any part of any obligation underlying the Indemnity
Obligations;

(f) the release of any Subject Party or any other Person now or hereafter party
to a Transaction Document from performance, in whole or in part, under any
Transaction Document to which each is a party, in each case whether by operation
of law, Indenture Trustee’s voluntary act, or otherwise;

(g) any bankruptcy, insolvency, reorganization, adjustment, dissolution,
liquidation or other like proceeding involving or affecting any Subject Party or
any other Person;

(h) the termination or discharge of any Transaction Documents, the exercise of
any rights under collateral assignments or the exercise of any power of sale or
any foreclosure (judicial or otherwise) or delivery or acceptance of a
deed-in-lieu of foreclosure;

(i) other than satisfaction in full of the Indemnity Obligations, the existence
of any claim, setoff, counterclaim, defense or other rights which Indemnitor may
have against any Subject Party, Indenture Trustee, any Bondholder, or any other
Person, whether in connection with the Bonds or any other transaction;

 

- 5 -



--------------------------------------------------------------------------------

(j) the accuracy or inaccuracy of the representations and warranties made by any
Subject Party or any other Person in any of the Transaction Documents;

(k) any adjustment, indulgence, forbearance or compromise that might be granted
or given by Indenture Trustee to any Subject Party or any other Person;

(l) any sale, lease or Transfer of any or all of the assets of any Subject Party
or any other Person;

(m) the Indemnity Obligations, or any part thereof, exceeding the amount
permitted by law or violating any usury law;

(n) other than satisfaction in full of the Indemnity Obligations, any valid
defenses, claims or offsets (whether at law, in equity or by agreement) by any
Subject Party which render the Bonds or Indemnity Obligations wholly or
partially uncollectible from any Subject Party, whether arising in connection
with the Transaction Documents or otherwise,

(o) the illegality or unenforceability of, or the inability to collect, any
obligations to make payments pursuant to the Bonds and the other Transaction
Documents or Indemnity Obligation;

(p) any of the Transaction Documents being irregular or not genuine or
authentic; or

(q) any changes (whether directly or indirectly) in the shareholders, partners
or members of any Subject Party or the reorganization, merger or consolidation
of any Subject Party into or with any other Person.

Section 3.08 Waivers. Indemnitor hereby waives and relinquishes, to the fullest
extent permitted by law: (a) all rights or claims of right to cause a marshaling
of assets or to cause Indenture Trustee to proceed against any of the Trust
Estate before proceeding under this Agreement; (b) all rights and remedies
accorded by applicable law to sureties or Indemnitor, except any rights of
subrogation and contribution (the exercise of which are subject to the terms of
this Agreement); (c) the right to assert a counterclaim, other than a mandatory
or compulsory counterclaim, in any action or proceeding brought by or against
Indemnitor; (d) notice of acceptance of this Agreement and any such other
Transaction Document and of any action taken or omitted in reliance hereon;
(e) presentment for payment, demand, protest, notice of nonpayment or failure to
perform or observe, or any other proof, notice or demand to which it might
otherwise be entitled with respect to the Indemnity Obligations; (f) all
homestead or exemption rights, rights of redemption, valuation, appraisement,
stay of execution, notice of election to mature or declare due the whole of the
obligations to make payments pursuant to the Bonds and the other Transaction
Documents in the event of foreclosure of the Liens created by the Transaction
Documents against the Indemnity Obligations and the benefits of any statutes of
limitation or repose; (g) any requirement of diligence or promptness on
Indenture Trustee’s part in the enforcement of its rights under the provisions
of this Agreement and any other Transaction Document; (h) any defense based upon
an election of remedies by Indenture Trustee, including any election to proceed
by judicial or non-judicial foreclosure of any of the Trust Estate, whether real
property or personal property security, or by deed in lieu thereof, and whether
or not every aspect of any foreclosure sale is commercially reasonable or any
election of remedies, including remedies relating to real property or personal
property security, which destroys or otherwise impairs the subrogation rights of
Indemnitor or for reimbursement, or both.

 

- 6 -



--------------------------------------------------------------------------------

Section 3.09 Waivers of Notice and Rights of Consent. Indemnitor agrees to the
provisions of the Transaction Documents and hereby waives notice of and any
rights of consent to (i) any disbursements made pursuant to the Transaction
Documents by Indenture Trustee to Issuer, (ii) any amendment or extension of the
Transaction Documents, (iii) the execution and delivery by Issuer or Indenture
Trustee of any other document or agreement, or of Issuer’s execution and
delivery of any other documents arising under the Transaction Documents or in
connection with the Trust Estate, (iv) the occurrence of any breach by Issuer or
an Event of Default, (v) Indenture Trustee’s or any Bondholder’s transfer or
disposition of any interest in the Bonds, the Transaction Documents, the
obligations to make payments pursuant to the Bonds and the other Transaction
Documents or the Indemnity Obligations, or any part thereof, (vi) the sale or
foreclosure (or posting or advertising for sale or foreclosure) of any of the
Trust Estate, (vii) any protest, proof of non-payment or default by any Subject
Party, (viii) any substitution, subordination, exchange or release of any
security or the release of any party primarily or secondarily liable for the
payment of the Bonds; or (ix) any other action at any time taken or omitted by
Indenture Trustee and, generally, except as required by this Agreement, all
demands and notices of every kind in connection with this Agreement, the other
Transaction Documents, any documents or agreements evidencing, securing or
relating to any obligation underlying the Indemnity Obligations and the
Indemnity Obligations. Indemnitor further acknowledges and agrees (x) that
Indenture Trustee shall not be required to first institute suit or exhaust its
remedies against Issuer, or to perfect or enforce its rights against Issuer or
any security for the Bonds, and (y) that its liability for payment of the
Indemnity Obligations to the extent provided herein shall not be affected or
impaired by any determination that any security interest or Lien taken by
Indenture Trustee to secure the Bonds is invalid or unperfected.

Section 3.10 Indemnitor Bound by Judgment against Subject Parties. Indemnitor
agrees that it shall be collaterally estopped from contesting, and shall be
bound conclusively in any subsequent action, in any jurisdiction, by the binding
and non-appealable judgment in any action by Indenture Trustee against any
Subject Party in connection with the Transaction Documents (wherever instituted)
as if Indemnitor were a party to such action even if not so joined as a party.

Section 3.11 Certain Consequences of any Subject Party’s Bankruptcy.

(a) Any payment made on the Bonds by Issuer, that is required to be refunded by
or recovered from Indenture Trustee and Bondholders as a preference or a
fraudulent transfer or is otherwise set-aside pursuant to the Bankruptcy Code or
under any Debtor Relief Laws shall not be considered as a payment made on the
Bonds or under this Agreement. Indemnitor’s liability under this Agreement shall
continue with respect to any such payment, or be deemed reinstated, with the
same effect as if such payment had not been received by Indenture Trustee,
notwithstanding any notice of revocation of this Agreement prior to such
avoidance or recovery or payment in full of the Bonds, until such time as all
periods have expired within which Indenture Trustee and any Bondholder could be
required to return any amount paid at any time on account of the Indemnity
Obligations.

(b) Until payment in full of the Bonds (including interest accruing after the
commencement of a proceeding by or against Issuer under the Bankruptcy Code or
any other Debtor Relief Law, notwithstanding any contrary practice, custom or
ruling in cases under any applicable Debtor Relief Law generally), Indemnitor
agrees not to accept any payment or satisfaction of any kind of indebtedness to
Indemnitor of any Subject Party other than in the ordinary course of business
(and expressly including as a holder or beneficiary of any Class B Bonds), and
hereby assigns such indebtedness to Indenture Trustee to the extent that the
amount thereof is not in excess of the Indemnity Obligations, including the
right (but not the obligation) to file proof of claim and to vote in any other
bankruptcy or insolvency action, including the right to vote on any plan of
reorganization, liquidation or other proposal for debt adjustment under federal
or state law.

 

- 7 -



--------------------------------------------------------------------------------

Section 3.12 Subrogation and Contribution. Until Indenture Trustee has received
full and indefeasible payment of all amounts due with respect to the Bonds,
Indemnitor agrees that no payment by it under this Agreement or any other
payment by any other indemnitor or guarantor of any obligations of any Subject
Party shall give rise to, and hereby unconditionally and irrevocably
subordinates and subrogates to the rights of Bondholders, and waives, releases
and abrogates any and all rights it may now or hereafter have under any
agreement, at law or in equity (including, without limitation, any law
subrogating it to the rights of Indenture Trustee and Bondholders) to assert,
(a) any rights of subrogation against any Subject Party or the Trust Estate, or
(b) any rights of contribution against any other Person of all or any portion of
the amounts due with respect to the Bonds unless and until Indenture Trustee has
received full and indefeasible payment of all amounts due with respect to the
Bonds. If the deferral of such rights shall be unenforceable for any reason,
Indemnitor agrees that (a) its rights of subrogation shall be junior and
subordinate to Indenture Trustee’s and Bondholders’ rights against each Subject
Party and the Trust Estate for the Bonds, and (b) its rights of contribution
against any other indemnitor, guarantor or Subject Party shall be junior and
subordinate to Indenture Trustee’s and Bondholders’ rights against such Persons.

Section 3.13 Subordination of Subject Parties’ Obligations to Indemnitor.

(a) Any indebtedness of any Subject Party to Indemnitor (other than indebtedness
evidenced by any Class B Bonds held by or for the benefit of Indemnitor),
whether now or hereafter existing, whether direct, contingent, primary,
secondary, several, joint and several, or otherwise, and irrespective of whether
such debts or liabilities are or may be evidenced by note, contract, open
account or otherwise, and irrespective of the person or persons in whose favor
such debts or liabilities may, at their inception, have been or may hereafter be
created, or the manner in which they have been or may hereafter be acquired by
Indemnitor, including, without limitation, all rights and claims of Indemnitor
against any Subject Party (arising as a result of subrogation or otherwise) as a
result of Indemnitor’s payment of all or a portion of the Indemnity Obligations,
together with any interest thereon (any such claim individually a “Indemnitor
Claim” and collectively, the “Indemnitor Claims”), shall be and hereby is
deferred, postponed and subordinated to the prior, indefeasible payment in full
of all amounts due with respect to the Bonds. Further, Indemnitor agrees that
should it receive any payment, satisfaction or security for any Indemnitor
Claim, the same shall be delivered to Indenture Trustee in the form received
(endorsed or assigned as may be appropriate) for application on account of, or
as security for, the Bonds and until so delivered to Indenture Trustee, shall be
held in trust for Indenture Trustee as security for the Bonds.

(b) In the event of receivership, bankruptcy, reorganization, arrangement,
debtor’s relief, or other insolvency proceedings involving Indemnitor as debtor,
Indenture Trustee shall have the right to prove its claim in any such proceeding
so as to establish its rights hereunder and receive directly from the receiver,
trustee or other court custodian dividends and payments which would otherwise be
payable upon Indemnitor Claims. Indemnitor hereby assigns such dividends and
payments to Indenture Trustee. Should Indenture Trustee receive, for application
against the Indemnity Obligations, any dividend or payment which is otherwise
payable to Indemnitor and which, as between any Subject Party and Indemnitor,
shall constitute a credit against Indemnitor Claims, then, upon payment to
Indenture Trustee in full of the Indemnity Obligations, Indemnitor shall become
subrogated to the rights of Indenture Trustee to the extent that such payments
to Indenture Trustee on Indemnitor Claims have contributed toward the
liquidation of the Indemnity Obligations, and such subrogation shall be with
respect to that proportion of the Indemnity Obligations which would have been
unpaid if Indenture Trustee had not received dividends or payments upon
Indemnitor Claims.

 

- 8 -



--------------------------------------------------------------------------------

(c) Indemnitor agrees that any liens, security interests, judgment liens,
charges or other encumbrances upon any Subject Party’s assets securing payment
of Indemnitor Claims shall be and remain inferior and subordinate to any liens,
security interests, judgment liens, charges or other encumbrances upon any
Subject Party’s assets securing payment of the Indemnity Obligations, regardless
of whether such encumbrances in favor of Indemnitor or Indenture Trustee
presently exist or are hereafter created or attach. Without the prior written
consent of Indenture Trustee, Indemnitor shall not, for so long as any amounts
due with respect to the Bonds have not been indefeasibly paid in full,
(i) exercise or enforce any creditor’s right it may have against Issuer or any
Subject Party, or (ii) foreclose, repossess, sequester or otherwise take steps
or institute any action or proceedings judicial or otherwise, including without
limitation the commencement of, or joinder in, any liquidation, bankruptcy,
rearrangement, debtor’s relief or insolvency proceeding) to enforce any liens,
mortgage, deeds of trust, security interests, collateral rights, judgments or
other encumbrances on assets of Issuer or any other Subject Party held by
Indemnitor.

Section 3.14 [Reserved].

Section 3.15 Financial Reports, Inspection of Records. Indemnitor agrees to
furnish to Indenture Trustee:

(a) as soon as available, but in any event within 120 days after the end of each
fiscal year of the Indemnitor after the date hereof, a consolidated balance
sheet of Indemnitor and its Subsidiaries as at the end of such fiscal year, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, audited and accompanied by a report
and opinion of an independent certified public accountant of nationally
recognized standing, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification, exception or explanatory paragraph; and

(b) as soon as available, but in any event within forty-five (45) days after the
end of each of the first three fiscal quarters of each fiscal year of Indemnitor
ending after the date hereof, a consolidated balance sheet of Indemnitor and its
Subsidiaries as at the end of such fiscal quarter, and the related consolidated
statements of income or operations and cash flows for such fiscal quarter and
for the portion of the fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by an Authorized Officer of the
Indemnitor as fairly presenting in all material respects the financial
condition, results of operations and cash flows of Indemnitor and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes.

Notwithstanding anything in this Section 3.15 to the contrary, (i) if Indemnitor
files with the SEC an annual report for the Indemnitor on Form 10-K for any
fiscal year, within 120 days after the end of such fiscal year, and
substantially simultaneously therewith posts such Form 10-K to the Indemnitor’s
website located at http://www.hannonarmstrong.com, such filing and posting shall
satisfy all requirements of paragraph (a) of this Section 3.15 with respect to
such fiscal year to the extent that such Form 10-K contains the information and
report and opinion required by such paragraph (a) and such report and opinion
does not contain any “going concern” or like qualification, exception or
explanatory

 

- 9 -



--------------------------------------------------------------------------------

paragraph or any qualification, exception or explanatory paragraph as to the
scope of the audit and (ii) if Indemnitor files with the SEC a quarterly report
for the Indemnitor on Form 10Q for any fiscal quarter, within forty five
(45) days after the end of such fiscal quarter, and substantially simultaneously
therewith posts such Form 10-Q to the Indemnitor’s website located at
http://www.hannonarmstrong.com, such filing and posting shall satisfy all
requirements of paragraph (b) of this Section 3.15 with respect to such fiscal
quarter to the extent that it contains the information required by such
paragraph (b); in each case to the extent that information contained in such
Form 10-K or Form 10-Q satisfies the requirements of paragraphs (a) or (b) of
this Section 3.15, as the case may be.

Section 3.16 No Reliance. Indemnitor agrees and acknowledges that it (i) is not
entering into this Agreement in reliance on, or in contemplation of the benefits
of, the validity, enforceability, ability to collect or value of the Trust
Estate; (ii) may be required to pay the Indemnity Obligations in full without
assistance or support of any other party, and (iii) has not been induced to
enter into this Agreement on the basis of a contemplation, belief, understanding
or agreement that other parties will be liable to pay the Indemnity Obligations,
or that Indenture Trustee will look to other parties to pay or perform the
Indemnity Obligations.

Section 3.17 Termination of Agreement. Subject to Section 2.01 and
Section 3.11(a) hereof, this Agreement shall be automatically discharged as of
the date on which all amounts due with respect to the Bonds have been
indefeasibly paid in full, and each and every obligation to be performed by the
Subject Parties pursuant to the Transaction Documents shall have been performed
or waived to Indenture Trustee’s satisfaction in its discretion.

Section 3.18 Liability of Issuer. Indemnitor’s execution hereof shall not limit
or modify the liability of the Issuer under the Bonds and the other Transaction
Documents to which it is a party.

Section 3.19 No Waiver by Indenture Trustee. Notwithstanding anything to the
contrary in this Agreement or any of the other Transaction Documents, Indenture
Trustee shall not be deemed to have waived any right which Indenture Trustee may
have under Section 506(a), 506(b), 1111(b) or any other provisions of the
Bankruptcy Code to file a claim for the full amount of the amounts due with
respect to the Bonds or to require that all collateral shall continue to secure
all of the amounts due with respect to the Bonds in accordance with the
Transaction Documents.

ARTICLE 4

REPRESENTATIONS, WARRANTIES AND COVENANTS

Section 4.01 Indemnitor Due Diligence and Benefit. Indemnitor represents and
warrants to Indenture Trustee on behalf of Bondholders that (a) the Bonds and
this Agreement are for commercial purposes, (b) Indemnitor has had adequate
opportunity to review the Transaction Documents, (c) Indemnitor is fully aware
of obligations of Issuer under the Transaction Documents to which it is a party
and of the financial condition, assets and prospects of Issuer, and
(d) Indemnitor is executing and delivering this Agreement based solely upon
Indemnitor’s own independent investigation of the matters contemplated by
clauses (a) through (c) above and in no part upon any representation, warranty
or statement of Indenture Trustee with respect thereto.

Section 4.02 General. Indemnitor represents and warrants to Indenture Trustee
and Bondholders, on the date hereof, that:

(a) Organization and Good Standing. Indemnitor has been duly organized and is
validly existing and in good standing under the laws of the state of Maryland,
with the corporate power and authority to own its properties as such properties
are currently owned, to conduct its

 

- 10 -



--------------------------------------------------------------------------------

business as such business is now conducted by it and to execute, deliver and
perform this Agreement, and is duly qualified or licensed to do business in each
jurisdiction in which the ownership or lease of property or the conduct of its
business shall require such qualification to the extent that failure to do so
would not reasonably be expected to result in any material adverse change in the
business, properties, other assets or financial condition of the Indemnitor, and
has the requisite corporate power and authority to enter into and deliver this
Agreement, and the execution, delivery and performance of this Agreement has
been duly authorized by all necessary corporate action on the part of the
Indemnitor.

(b) Binding Obligation. This Agreement, when duly executed and delivered by the
Indemnitor and the other parties thereto, will be the legal, valid and binding
obligation of the Indemnitor, enforceable in accordance with its terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally
and by general principles of equity.

(c) No Violation. The execution, delivery and performance by the Indemnitor of
this Agreement does not: (i) violate the organizational documents of the
Indemnitor, or result in a default under any material indenture, agreement or
other instrument to which Indemnitor is a party or by which it is bound; or
(ii) violate any existing law or any existing order, rule or regulation
applicable to the Indemnitor of any federal or state court or regulatory body,
administrative agency or other governmental instrumentality having jurisdiction
over the Indemnitor or its properties.

(d) No Proceedings. There is no action, suit or proceeding, at law or in equity,
before or by any court, government agency, public board or body (collectively
and individually, an “Action”) pending with respect to which the Indemnitor has
been served with process or, to the actual knowledge of the officers of
Indemnitor, threatened, which Action (i) seeks to prohibit, restrain or enjoin
any of the transactions contemplated by the Transaction Documents or (ii) would
reasonably be expected to result in any material adverse change in the business,
properties, other assets or financial condition of the Indemnitor.

(e) No Authorization. No authorization or approval or other action by, and no
notice to or filing with, any Governmental Authority is required for the due
execution, delivery or performance by Indemnitor of this Agreement remains
unobtained or unfiled or unrecorded. Indemnitor is in compliance, in all
material respects, with the requirements of all applicable laws, rules,
regulations, and orders of all Governmental Authorities.

(f) Consideration. Indemnitor indirectly owns all of the beneficial interest in
Issuer and will derive substantial benefit from the sale of the Bonds to the
Purchasers.

(g) Financial Condition. Indemnitor is now solvent and will not be rendered
insolvent by providing this Agreement. The consolidated financial statements of
Indemnitor previously filed with the SEC in its quarterly report on Form 10Q for
the quarterly period ended June 30, 2015, and posted to the Indemnitor’s website
located at http://www.hannonarmstrong.com, are true, complete and correct in all
material respects, disclose all actual and contingent liabilities, fairly
present the financial condition of Indemnitor and its consolidated subsidiaries
as of the date thereof. No material adverse change has occurred in the financial
condition of Indemnitor and its consolidated subsidiaries, as a whole, since the
date of such consolidated financial statements described in this
Section 4.02(g), other than as has been disclosed in writing to Indenture
Trustee and acknowledged in writing by Indenture Trustee.

 

- 11 -



--------------------------------------------------------------------------------

ARTICLE 5

MISCELLANEOUS

Section 5.01 Notices. All notices, consents, approvals, requests, or other
written communications hereunder shall be deemed to have been properly given
(i) upon delivery, if delivered in person, (ii) upon delivery, if sent by email
with a confirmation of receipt by the recipient, (iii) one (1) Business Day
after having been deposited for overnight delivery with any reputable overnight
courier service, or (iv) three (3) Business Days after having been deposited in
any post office or mail depository regularly maintained by the U.S. Postal
Service and sent by registered or certified mail, postage prepaid, return
receipt requested, addressed to the addresses set forth below in this
Section 5.01 or as such party may from time to time designate by written notice
to the other parties. Either party by notice to the other in the manner provided
herein may designate additional or different addresses for subsequent notices or
communications. Any notice to legal counsel or Person other than the primary
addressee for Indemnitor or Indenture Trustee below shall be a courtesy copy
only and shall not affect the timeliness or effectiveness of delivery to
Indemnitor or Indenture Trustee.

 

To Indemnitor:    Hannon Armstrong Sustainable Infrastructure Capital, Inc.   
1906 Towne Centre Blvd. Ste. 370    Annapolis, MD 21401    Attn: General Counsel
   Email: Generalcounsel@hannonarmstrong.com To Indenture Trustee:           
The Bank of New York Mellon    101 Barclay Street, Floor 7W East    New York,
New York 10286    Attention: Asset Backed Securities Unit    Tel: (212) 815-8159

Section 5.02 Invalid Provisions. If any provision of this Agreement is held to
be illegal, invalid or unenforceable in whole or in part, such provision shall
be fully severable; this Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision (or portion thereof) had never
comprised a part hereof; the remaining provisions hereof shall remain in full
effect and shall not be affected by the illegal, invalid, or unenforceable
provision or by its severance therefrom; and in lieu of such illegal, invalid or
unenforceable provision there shall be added automatically as a part of this
Agreement a provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible to be legal, valid and enforceable.

Section 5.03 Time of the Essence. Time is of the essence with respect to this
Agreement and the performance and observance by Indemnitor of each covenant,
agreement, provision and term of this Agreement.

Section 5.04 Successors and Assigns. This Agreement shall be binding upon
Indemnitor and its successors and assigns, and shall inure to Indenture Trustee
and its successors and assigns; provided, however, that Indemnitor may not
assign or transfer its rights hereunder or any interest herein or delegate its
duties hereunder.

Section 5.05 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY AGREES NOT TO ELECT
A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO
TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER
EXIST WITH REGARD TO THIS AGREEMENT, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION
ARISING IN CONNECTION HEREWITH. THIS WAIVER

 

- 12 -



--------------------------------------------------------------------------------

OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY EACH PARTY AND
IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH
THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE.

Section 5.06 GOVERNING LAW. IN VIEW OF THE FACT THAT BONDHOLDERS ARE EXPECTED TO
RESIDE IN MANY STATES AND THE DESIRE TO ESTABLISH WITH CERTAINTY THAT THIS
AGREEMENT WILL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAW OF A STATE HAVING A WELL-DEVELOPED BODY OF COMMERCIAL AND FINANCIAL LAW
RELEVANT TO TRANSACTIONS OF THE TYPE CONTEMPLATED HEREIN, THIS AGREEMENT SHALL
BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO ITS CONFLICT OF LAW PROVISIONS (OTHER THAN SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW), AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER AND THEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS.

Section 5.07 Jurisdiction and Venue.

(a) EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS GENERALLY AND UNCONDITIONALLY
TO THE NON-EXCLUSIVE JURISDICTION OF ANY LOCAL COURT, OR ANY UNITED STATES
FEDERAL COURT, SITTING IN OR HAVING JURISDICTION FOR THE COUNTY OF NEW YORK,
STATE OF NEW YORK, OVER ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION THAT SUCH PARTY MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE IN ANY SUCH COURT AND ANY CLAIM THAT ANY
SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL AFFECT THE RIGHT OF
INDENTURE TRUSTEE TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW OR LIMIT THE
RIGHT OF INDENTURE TRUSTEE TO BRING PROCEEDINGS AGAINST INDEMNITOR IN ANY OTHER
COURT OR JURISDICTION THAT INDENTURE TRUSTEE MAY ELECT IN ITS SOLE AND ABSOLUTE
DISCRETION, AND INDEMNITOR WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND
INDEMNITOR HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN
ANY SUIT, ACTION OR PROCEEDING.

(b) EACH OF THE PARTIES HERETO WAIVES PERSONAL SERVICE OF PROCESS AND
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 5.01 HEREOF. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY
PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

Section 5.08 Waivers. INDEMNITOR AGREES THAT IT WILL NOT ASSERT ANY CLAIM, AND
HEREBY WAIVES ANY CLAIM, AGAINST INDENTURE TRUSTEE OR ANY BONDHOLDER INDEMNIFIED
UNDER, OR BENEFITING FROM, THIS AGREEMENT ON ANY THEORY OF LIABILITY FOR
SPECIAL, INDIRECT, CONSEQUENTIAL, INCIDENTAL OR PUNITIVE DAMAGES. INDEMNITOR
EXPRESSLY AND UNCONDITIONALLY WAIVES, IN CONNECTION WITH ANY SUIT, ACTION OR
PROCEEDING BROUGHT BY INDENTURE TRUSTEE ON BEHALF OF BONDHOLDERS PURSUANT TO
THIS AGREEMENT, ANY AND EVERY RIGHT IT MAY HAVE TO (A) INTERPOSE ANY
COUNTERCLAIM THEREIN UNLESS UNDER THE APPLICABLE RULES OF COURT OR APPLICABLE
LAW SUCH COUNTERCLAIM

 

- 13 -



--------------------------------------------------------------------------------

MUST BE ASSERTED IN SUCH PROCEEDING, OR (B) HAVE THE SAME CONSOLIDATED WITH ANY
OTHER OR SEPARATE SUIT, ACTION OR PROCEEDING UNLESS UNDER THE APPLICABLE RULES
OF COURT OR APPLICABLE LAW SUCH SUIT, ACTION OR PROCEEDING MUST BE CONSOLIDATED
WITH THE PROCEEDING BROUGHT BY INDENTURE TRUSTEE ON BEHALF OF BONDHOLDERS.

Section 5.09 Release. INDEMNITOR HEREBY ACKNOWLEDGES AND AGREES THAT AS OF THE
DATE HEREOF IT HAS NO DEFENSE, COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM OR
DEMAND OF ANY KIND OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR
ELIMINATE ALL OR ANY PART OF ITS LIABILITY FOR THE INDEMNITY OBLIGATIONS (IF
PAYABLE BY INDEMNITOR SUBJECT TO THE TERMS HEREOF) OR TO SEEK AFFIRMATIVE RELIEF
OR DAMAGES OF ANY KIND OR NATURE FROM INDENTURE TRUSTEE OR ANY BONDHOLDER. TO
THE EXTENT PERMITTED BY APPLICABLE LAW, INDEMNITOR HEREBY VOLUNTARILY AND
KNOWINGLY RELEASES AND FOREVER DISCHARGES INDENTURE TRUSTEE, EACH BONDHOLDER AND
EACH OF THEIR RESPECTIVE PREDECESSORS, AGENTS, EMPLOYEES, AFFILIATES, ATTORNEYS,
SUCCESSORS AND ASSIGNS (COLLECTIVELY, THE “RELEASED PARTIES”) FROM ALL CLAIMS
WHATSOEVER THAT ACCRUED ON OR BEFORE THE DATE THIS AGREEMENT IS EXECUTED, THAT
INDEMNITOR MAY NOW OR HEREAFTER HAVE AGAINST THE RELEASED PARTIES (IF ANY),
WHETHER KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED, SUSPECTED OR
UNSUSPECTED, FIXED, CONTINGENT OR CONDITIONAL, OR AT LAW OR IN EQUITY,
IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION
OF LAW OR REGULATIONS, OR OTHERWISE, AND THAT ARISE FROM THE BONDS, AND/OR THE
NEGOTIATION FOR AND EXECUTION OF THIS AGREEMENT, INCLUDING ANY CONTRACTING FOR,
CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE
HIGHEST LAWFUL RATE APPLICABLE. NOTWITHSTANDING THE FOREGOING, INDEMNITOR DOES
NOT RELEASE OR DISCHARGE ANY RELEASED PARTY FROM ANY CLAIM BASED ON, ARISING OUT
OF OR RESULTING FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY RELEASED
PARTY. INDEMNITOR ACKNOWLEDGES THAT THE FOREGOING RELEASE IS A MATERIAL
INDUCEMENT TO INDENTURE TRUSTEE AND BONDHOLDERS’ DECISION TO EXTEND TO ISSUER
THE FINANCIAL ACCOMMODATIONS UNDER THE TRANSACTION DOCUMENTS AND HAS BEEN RELIED
UPON BY INDENTURE TRUSTEE AND BONDHOLDERS IN AGREEING TO PURCHASE THE BONDS.
INDEMNITOR HEREBY FURTHER SPECIFICALLY WAIVES ANY RIGHTS THAT IT MAY HAVE UNDER
SECTION 1542 OF THE CALIFORNIA CIVIL CODE (TO THE EXTENT APPLICABLE), WHICH
PROVIDES AS FOLLOWS: “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE
CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN ITS FAVOR AT THE TIME OF EXECUTING
THE RELEASE, WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED ITS SETTLEMENT
WITH THE DEBTOR,” AND FURTHER WAIVES ANY SIMILAR RIGHTS UNDER APPLICABLE LAWS.

Section 5.10 Entire Agreement. This Agreement embodies the entire agreement and
understanding among Indenture Trustee and Indemnitor with respect to the subject
matter hereof and supersedes all prior agreements and understandings between
such parties relating to the subject matter hereof. Accordingly, this Agreement
may not be contradicted by evidence of prior, contemporaneous, or subsequent
oral agreements of the parties. There are no unwritten oral agreements between
the parties.

Section 5.11 Phrases. When used in this Agreement, the phrase “including” (or a
word of similar import) shall mean “including, but not limited to,” the phrase
“satisfactory to Indenture Trustee” shall mean “in form and substance
satisfactory to Indenture Trustee in all respects,” the phrase “with

 

- 14 -



--------------------------------------------------------------------------------

Indenture Trustee’s consent” or “with Indenture Trustee’s approval” shall mean
such consent or approval at Indenture Trustee’s discretion, and the phrase
“acceptable to Indenture Trustee” shall mean “acceptable to Indenture Trustee at
Indenture Trustee’s discretion”, except as provided otherwise herein (i.e.,
where Indenture Trustee’s “reasonable” approval, discretion or acceptance is
required). Wherever the context of this Agreement may so require, the gender
shall include the masculine, feminine and neuter, and the singular shall include
the plural and vice versa. This Agreement shall be construed as though drafted
by all of the parties hereto and shall not be construed against or in favor of
any party.

Section 5.12 Titles of Articles, Sections and Subsections. All titles or
headings to articles, sections, subsections or other divisions of this Agreement
or the exhibits hereto are only for the convenience of the parties and shall not
be construed to have any effect or meaning with respect to the other content of
such articles, sections, subsections or other divisions, such other content
being controlling as to the agreement between Indemnitor and Indenture Trustee.

Section 5.13 Survival. Subject to Section 2.01, all of the representations,
warranties, covenants, and indemnities hereunder, and any modification or
amendment hereof, shall survive the sale of the Bonds, shall not be deemed to
have merged herein, and shall remain as continuing representations, warranties,
covenants, and indemnities until the date on which the Indemnity Obligations
have been indefeasibly paid in full and each and every obligation to be
performed by Issuer pursuant to the Transaction Documents to which it is a party
shall have been performed to Indenture Trustee’s satisfaction in its discretion.

Section 5.14 Representation by Legal Counsel. Indemnitor acknowledges that it
has been advised by Indenture Trustee to seek the advice of legal counsel in
connection with the negotiation and preparation of this Agreement. If Indemnitor
has chosen not to obtain legal representation, whether due to cost
considerations or for other reasons, the lack of such representation shall not
furnish Indemnitor with any defense to the enforcement of Indenture Trustee’s
rights hereunder.

Section 5.15 Injunctive Relief. Indemnitor recognizes that in the event
Indemnitor fails to perform, observe or discharge any of its obligations
hereunder beyond applicable notice and cure periods, no remedy of law will
provide adequate relief to Indenture Trustee and Bondholders, and agrees that
Indenture Trustee shall be entitled to temporary and permanent injunctive relief
in any such case without the necessity of proving actual damages.

Section 5.16 Modification. This Agreement shall not be modified, supplemented,
or terminated, nor any provision hereof waived, except by a written instrument
signed by the parties hereto, and then only to the extent expressly set forth in
such writing.

Section 5.17 Duplicate Originals. This Agreement may be executed in any number
of duplicate originals, and each duplicate original shall be deemed to be an
original. Receipt of an executed signature page to this Agreement by facsimile,
portable document format (.pdf), attachment to an email, or other electronic
transmission shall constitute effective delivery thereof.

Section 5.18 Recitals. The recital and introductory paragraphs hereof are a part
hereof, form a basis for this Agreement and shall be considered prima facie
evidence of the facts and documents referred to therein.

Section 5.19 Reliance. Indenture Trustee would not agree to administer and
Bondholders would not purchase the Bonds from Issuer without this Agreement.
Accordingly, Indemnitor intentionally and unconditionally enters into the
covenants and agreements herein and understands that, in reliance upon and in
consideration of such covenants and agreements, the Bonds shall be purchased by
the Bondholders and, as part and parcel thereof, specific monetary and other
obligations have been, are being and shall be entered into which would not be
made or entered into but for such reliance.

 

- 15 -



--------------------------------------------------------------------------------

Section 5.20 Waiver of Bankruptcy Stay. Indemnitor covenants and agrees that
upon the commencement of a voluntary or involuntary Bankruptcy Proceeding by or
against Indemnitor, Indemnitor shall not seek a supplemental stay or otherwise
pursuant to 11 U.S.C. § 105 or any other provision of the Bankruptcy Code or any
other Debtor Relief Law, to stay, interdict, condition, reduce or inhibit the
ability of Indenture Trustee to enforce any rights of Indenture Trustee on
behalf of Bondholders against Indemnitor by virtue of this Agreement or
otherwise.

Section 5.21 Further Assurances. Indemnitor shall, upon request by the Indenture
Trustee, execute, with acknowledgment or affidavit if required, and deliver, any
and all documents and instruments reasonably required to effectuate the
provisions hereof.

Section 5.22 No Petition. Notwithstanding any prior termination of this
Agreement, the Indemnitor agrees that it shall not, for a period of one year and
one day after the termination of this Agreement, acquiesce, petition or
otherwise invoke the process of any court or government authority for the
purpose of commencing or sustaining a case against the Issuer or any Land Lease
Entity under any federal or state bankruptcy, insolvency or similar law or
appointing a receiver, liquidator, custodian, sequestrator or other similar
official of the Issuer or any Land Lease Entity or any substantial part of its
property, or ordering the winding up or liquidation of the affairs of the Issuer
or any Land Lease Entity.

Section 5.23 Patriot Act. Indemnitor acknowledges by executing this Agreement
that Indenture Trustee has notified Indemnitor that, pursuant to the
requirements of the Patriot Act, Indenture Trustee is required to obtain, verify
and record such information as may be necessary to identify Indemnitor
including, without limitation, the name and address of Indemnitor in accordance
with the Patriot Act.

[Remainder of page intentionally blank; signature page follows.]

 

- 16 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the date
first above written.

 

HANNON ARMSTRONG SUSTAINABLE INFRASTRUCTURE CAPITAL, INC., a Maryland
corporation By:  

/s/ Jeffrey W. Eckel

Name:   Jeffrey W. Eckel Title:   President and Chief Executive Officer

[SIGNATURE PAGE TO INDEMNITY AGREEMENT]